Filed 9/16/22 B.A. v. Superior Court CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    B.A.,
                                                                                             F084610
             Petitioner,
                                                                           (Super. Ct. Nos. 19CEJ300296-1,
                    v.                                                     19CEJ300296-2, 19CEJ300296-3)

    THE SUPERIOR COURT OF FRESNO
    COUNTY,                                                                               OPINION
             Respondent;

    FRESNO COUNTY DEPARTMENT OF
    SOCIAL SERVICES,

             Real Party in Interest.



                                                   THE COURT *
            ORIGINAL PROCEEDINGS; petition for extraordinary writ. Elizabeth Egan,
Judge.
            Olga Saito for Petitioner.
            No appearance for Respondent.
            Daniel C. Cederborg, County Counsel, and Carlie Flaugher, Deputy County
Counsel, for Real Party in Interest.
                                                        -ooOoo-

*           Before Smith, Acting P. J., Snauffer, J. and DeSantos, J.


                                                             9.
       B.A. (mother) seeks an extraordinary writ (Cal. Rules of Court, rule 8.452)1 from
the juvenile court’s orders issued at a contested 12-month review hearing (Welf. & Inst.
Code, § 366.21, subd. (f))2 terminating her reunification services and setting a
section 366.26 hearing for October 12, 2022, as to her now six-year-old son, Mark, Jr.,
three-year-old daughter, J.A., and two-year-old son, Jose A. Mother contends the
juvenile court erred in finding the Fresno County Department of Social Services
(department) provided her reasonable reunification services. We deny the petition.
                    PROCEDURAL AND FACTUAL SUMMARY
Removal and Services
       In April 2021, a sheriff’s deputy placed a protective hold on then five-year-old
Mark, Jr., 19-month-old J.A., and nine-month-old Jose because mother was using
marijuana and cocaine, neglecting the children’s medical needs, and engaging in
domestic violence with Mark A., Mark, Jr.’s presumed father, in the children’s presence.
The department considered Mark to be the alleged father of the younger children. The
children were placed together in foster care.
       The juvenile court ordered the children detained, offered mother parenting classes,
substance abuse, mental health and domestic violence assessments, and random drug
testing. The court offered Mark the same services as to Mark, Jr., and ordered reasonable
supervised visits for the parents. At the jurisdictional/dispositional hearing on May 10,
2021, the court exercised its dependency jurisdiction and ordered the parents to complete
the services previously offered as a reunification services plan. The court set the
six-month review hearing for November 8, 2021.
       In September 2021, mother gave birth to Mia and named Jesus A. as the father.
The department was unaware mother was pregnant.


1      Rule references are to the California Rules of Court.
2      Statutory references are to the Welfare and Institutions Code.


                                                2.
       In October 2021, the department filed a motion for a hearing to terminate Mark’s
reunification services for noncompliance. A hearing on the motion was scheduled for
November 8, 2021, the date set for the six-month review hearing.
Six-Month Review
       On October 28, 2021, the department filed the six-month review report,
recommending continued services for mother. Mother had successfully completed a
parenting class and the assessments. Although she did not require mental health therapy,
she was referred for intensive outpatient substance abuse treatment and a 26-week
domestic violence program. She attended 38 of the 48 required classes for the substance
abuse program and completed the domestic violence course on November 24, 2021. She
participated regularly in random drug testing and tested positive for cannabinoids from
May to July 2021 and twice in September for opiates. She denied using marijuana and
could not account for her positive test results. She provided a prescription to excuse her
positive result for opiates. She was scheduled to begin unsupervised visitation on
October 24.
       On November 8, 2021, the juvenile court set a contested six-month review hearing
at Mark’s request. The matter was set for January 10, 2022.
       Meanwhile, on December 18, 2021, mother was arrested for carrying a loaded
firearm in public, having a concealed firearm in her vehicle, child abuse and
endangerment, criminal threats, and reckless driving under the influence after she and
Jesus were engaged in a domestic violence incident and she chased him in her vehicle
while he had Mia in his car. Mother crashed her vehicle into a fence. Mia was taken into
protective custody.
       On December 23, 2021, Daniel Seguenza, the social worker assigned to mother’s
case, filed an ex parte application to reduce mother’s visitation to supervised visits. The
juvenile court made an interim order on January 10, 2022, granting the request. The
court set a jurisdictional/dispositional hearing (combined hearing) as to Mia for

                                             3.
February 7, 2022, and a contested six-month review hearing as to the other children on
March 21, 2022.
       On February 7, 2022, Jesus appeared and the juvenile court appointed him
counsel. The court continued the combined hearing to February 9, 2022. None of the
parents appeared at the hearing on February 9. Mother’s attorney informed the court
mother was in quarantine at the county jail. The court adjudged Mia a dependent child,
ordered mother to participate in reunification services and set a six-month review hearing
for July 2022.3 The court denied Jesus services because he was an alleged father. The
court granted the department’s request to reduce mother’s visits to supervised visitation,
and continued the contested six-month review hearing to March 21, 2022.
       Mother was released from custody on February 14, 2022. She was convicted of
the charges filed as misdemeanors and placed on four years of probation.
       Neither parent appeared at the hearing on March 21, 2022, and Mark’s attorney
withdrew his request for a contested hearing. Mother’s attorney advised the juvenile
court that mother previously submitted on the recommendation to continue her
reunification services. The court found the department provided the parents reasonable
reunification services and that mother made significant progress, and Mark made no
progress. The court terminated Mark’s reunification services but continued mother’s
services to the 12-month review hearing, which the court set for May 2, 2022.
12-Month Review
       Sometime in April 2022, Seguenza resigned from his employment with the
department and social worker Elia Lopez took over the case. She prepared the
department’s report for the 12-month review hearing and recommended the juvenile court
terminate mother’s reunification services and set a section 366.26 hearing to implement a
permanent plan of adoption. The children remained together in foster care.

3      There is no further mention of Mia’s case.


                                             4.
       According to the report, mother did not inform Seguenza that she was released
from custody until March 17, 2022. Seguenza attempted to contact her to update referrals
for her but was unsuccessful because she had a new phone number and address, which
she had not provided to the department. However, referrals for services had already been
initiated for her and on March 7, 2022, she began a parenting class. Seguenza also
submitted a visitation referral for mother and she began virtual visits with the children.
Contested 12-Month Review Hearing
       The 12-month review hearing was conducted as a contested hearing on June 29,
2022. Social worker supervisor Tina Phetphouvong testified Seguenza conferred with
Lopez about mother’s case before he resigned. He did not refer mother for services
through the county jail because none were offered that met the county’s requirements.
Phetphouvong could not find anything in his notes to indicate he offered mother
visitation. Once mother contacted Seguenza in March, he provided her updated referrals.
She did not know if Seguenza contacted mother while she was incarcerated and she did
not recall reading that he did in his notes. Seguenza had to have spoken to mother to get
the information to complete the referrals. He also told Phetphouvong that he had spoken
to mother. Phetphouvong knew that Seguenza submitted service referrals for mother
because Phetphouvong signed off on them. She did not remember when that occurred ,
but it was sometime after mother contacted him in mid-March.
       Lopez testified Seguenza discussed the case with her a little bit before he left. She
did not recall if he told her he submitted any referrals. She did not remember asking
mother if she received any referrals, but mother told her she was enrolled in a parenting
class and told her about all the services she already completed. She first contacted
mother on April 21, 2022. She informed mother she had other services to complete and a
staffing was scheduled for May 17. At that meeting, mother said she had not been
contacted about services. It was possible referrals were submitted for mother and she had
not been contacted by service providers yet. Mother was referred for domestic violence,

                                             5.
mental health, and substance abuse assessments. On May 18, mother enrolled in random
drug testing, and she attended all of the assessments. She was not referred for mental
health or substance abuse treatment but was referred to the 52-week “child abuse
intervention … and safe program.” Mother was testing negative for drugs and regularly
visited the children with no issues. Lopez’s recommendation the court terminate services
was unchanged even though mother was participating in services. She did not believe
mother had learned from the services she already completed.
        Mother testified she was contacted once while in county jail by a social worker
who informed her Mia had been taken from Jesus’s custody. She did not remember the
social worker’s name. She and the social worker did not discuss visitation and he did not
offer her any programs in jail. She did not have visits with the children and was not
offered any. She was aware she was assigned a new social worker so she went to the
department office the day after her release on February 14, 2022, and was given
Seguenza’s telephone number. He told her she needed to complete classes but did not
specify which ones. He told her “he was going to work on it” and call her back. He
never called her back, but Lopez did, although mother could not remember when. Since
her release, she completed a parenting class and the assessments in two days. She had an
appointment that day for the “child abuse intervention … and safe program” assessment
but had to reschedule because she did not have identification. She resumed visitation
with the children within approximately three weeks after her release and she visited them
twice a week. They ran to her, hugged her, and told her they loved her and wanted to go
home.
        The juvenile court found it would be detrimental to return the children to mother’s
custody and there was not a substantial likelihood they could be returned by October 8,
2022, 18 months from their initial removal. The court also found mother was provided
reasonable reunification services, terminated them, and set a section 366.26 hearing.



                                             6.
                                        DISCUSSION
       Mother contends the services provided by the department were not reasonable
because the social workers did not maintain regular contact with her, unreasonably
delayed in initiating referrals, and failed to provide her visitation while in jail.
Reunification Services Generally
       “The paramount goal in the initial phase of dependency proceedings is family
reunification.” (In re Lauren Z. (2008) 158 Cal.App.4th 1102, 1113.) “The foundation
and central, unifying tool in child welfare services is the [reunification] plan. The
[reunification] plan must provide for the child’s care and case management and must
provide services that facilitate both return and, concurrently, permanency.” (Seiser &
Kumli, Cal. Juvenile Courts Practice and Procedure (2020 ed.) Disposition Hearing,
§ 2.129[4].)
       “ ‘At a disposition hearing, the court may order reunification services to facilitate
reunification between parent and child.’ [Citation.] Reunification services must be
‘designed to eliminate those conditions that led to the court’s finding that the child is a
person described by [s]ection 300.’ [Citation.] Accordingly, a reunification plan must be
appropriately based on the particular family’s ‘unique facts.’ ” (In re T.G. (2010) 188
Cal.App.4th 687, 696.)
       At each review hearing, “[i]f the child is not returned to their parent … the
[juvenile] court [is required to] determine by clear and convincing evidence whether
reasonable services that were designed to aid the parent … in overcoming the problems
that led to the initial removal and the continued custody of the child have been provided
or offered to the parent .…” (§§ 366.21, subds. (e)(8) & (f)(1)(A), 366.22, subd. (a)(1).)
“The ‘adequacy of reunification plans and the reasonableness of the [Agency’s] efforts
are judged according to the circumstances of each case.’ [Citation.] To support a finding
that reasonable services were offered or provided to the parent, ‘the record should show
that the supervising agency identified the problems leading to the loss of custody, offered

                                               7.
services designed to remedy those problems, maintained reasonable contact with the
parents during the course of the service plan, and made reasonable efforts to assist the
parents in areas where compliance proved difficult .…’ ” (In re M.F. (2019) 32
Cal.App.5th 1, 14.)
Appealability
       The juvenile court’s finding a parent was provided reasonable reunification
services is appealable from the review hearing at which the finding was made. (In re
T.G., supra, 188 Cal.App.4th at p. 696 [adverse reasonable services finding at the
six-month review hearing is appealable.] Failure to timely appeal operates as a forfeiture.
(Dwayne P. v. Superior Court (2002) 103 Cal.App.4th 247, 259.)
Standard of Review
       “A finding that reasonable reunification services have been provided must be
made upon clear and convincing evidence. [Citation.] ‘When the sufficiency of the
evidence to support a finding or order is challenged on appeal, even where the standard of
proof in the trial court is clear and convincing evidence, the reviewing court must
determine if there is any substantial evidence—that is, evidence which is reasonable,
credible and of solid value—to support the conclusion of the trier of fact. [Citations.]’ ”
(In re Alvin R. (2003) 108 Cal.App.4th 962, 971.)
       “When applying the substantial evidence test, however, we bear in mind the
heightened burden of proof. [Citation.] ‘Under this burden of proof, “evidence must be
so clear as to leave no substantial doubt. It must be sufficiently strong to command the
unhesitating assent of every reasonable mind.” [Citation.]’ ” (In re Alvin R., supra, 108
Cal.App.4th at p. 971.)
Application
       By the six-month review hearing on March 21, 2022, mother had completed her
reunification services, served jail time for her offenses the previous December, and was
in contact with Seguenza. She had already started a parenting class, provided him her

                                             8.
updated contact information to initiate referrals for her other services, and was visiting
the children virtually. Her attorney submitted the matter on the recommendation to
continue mother’s reunification without any argument that the services provided up to
that point were not reasonable. Nor did mother or her attorney appeal from the juvenile
court’s reasonable services finding by arguing there was insufficient evidence to support
it. Consequently, mother forfeited her right to now argue that the services provided by
the department were not reasonable because the social worker did not maintain regular
contact with her while she was incarcerated or arrange visitation while she was
incarcerated, and delayed in providing her new referrals for services.
       Further, even if mother had not forfeited the issue of reasonableness of services,
we would conclude substantial evidence supported the juvenile court’s finding. Mother
had completed her services plan before she was taken into custody in December 2021.
Had she not violated the law, the court may have returned the children to her custody at
the six-month review hearing. Instead, she spent approximately two months in county
jail where services were not available and then waited a month after she was released in
February 2022 to contact the department. Meanwhile, Seguenza was attempting to
contact her to complete referrals for her. Consequently, mother’s failure to reunify had
nothing to do with the turnover in social workers, as she claims, or any delay in providing
her new referrals and everything to do with her conduct and choices. Further, mother
would be hard pressed to argue services not reasonable when she completed them in
two days.
       We find no error.
                                      DISPOSITION
       The petition for extraordinary writ is denied. This court’s opinion is final
forthwith as to this court pursuant to rule 8.490(b)(2)(A).




                                             9.